Order entered December 27, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01651-CV

                                CITY OF DALLAS, Appellant

                                               V.

                                 DIANE SANCHEZ, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-08320-J

                                           ORDER
       Based on the record before us, we GRANT appellee’s unopposed motion to file late

notice of appeal. Appellee’s December 16, 2013 notice of appeal is considered timely filed for

jurisdictional purposes.

       We further GRANT appellant’s December 19, 2013 unopposed motion for extension of

time to file brief and ORDER the brief filed no later than January 30, 2014.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE